Citation Nr: 0835089	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to November 
1992.  He was awarded the Combat Medical Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in July 1993.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has been received.  

3.  The veteran does not currently have bilateral hearing 
loss as defined by 38 C.F.R. § 3.385.  


CONCLUSIONS OF LAW

1.  The July 1993 RO decision denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).




2.  The criteria to reopen the claim for service connection 
for bilateral hearing loss based on new and material evidence 
are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a February 
2004 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 



information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  As the claim for service connection 
for bilateral hearing loss has been reopened, any violations 
of notice required by Kent are harmless.

The veteran was not notified of effective dates for ratings 
and degrees of disability as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the claim are harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements, and VA examinations were conducted in 2004 and 
2008.  VA has satisfied its assistance duties.


Bilateral hearing loss 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) 



medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).


For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The RO denied service connection for bilateral hearing loss 
in July 1993.  The veteran was notified of this decision and 
of his appellate rights by letter dated in August 1993.  He 
did not appeal.  Thus, the rating decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the July 1993 decision, the veteran stated 
that he was exposed to gunfire during service in Panama and 
notice marked decreased hearing at that time, and that he had 
difficulty hearing since service.  As noted above, the 
veteran was awarded the Combat Medical Badge.  See 
38 U.S.C.A. § 1154(b).  

Service medical records did not show hearing loss.  On 
service discharge examination in September 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
0
LEFT
5
5
10
10
10


On post-service VA audiogram in June 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
5
LEFT
15
10
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The basis for the RO's decision in July 1993 was that the 
evidence failed to show hearing loss.

The veteran applied to reopen a claim in January 2004.  The 
RO has found that new and material evidence has been received 
to reopen the claim.  However, the Board must independently 
determine whether new and material evidence has been 
received.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 







Evidence obtained since the July 1993 RO decision includes a 
May 1993 audiometric report showing that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
0
LEFT
5
10
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

Also obtained as a November 2003 VA audiometric report 
showing that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
40
LEFT
25
30
30
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The November 2003 report is new and material because it 
reports bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  Accordingly, the claim is reopened.  This 
being the case, all of the evidence must be considered on its 
merits, as was done by the RO.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  





In addition to the evidence mentioned above, the veteran was 
afforded a VA audiometric examination in July 2004.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
15
15
15
20
10

Speech recognition scores, using the Maryland CNC test, were 
100 percent in the right ear and 98 percent in the left ear.  
The diagnosis was normal range hearing, no evidence of 
hearing loss related to service.  The examiner reviewed the 
claims folder and noted that the November 2003 audiogram 
showed hearing loss; however, he indicated that no validity 
testing was evident on that audiogram.   

On private audiometric evaluation by Charles Bishop, AuD, in 
November 2006, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15

25
LEFT
10
20
20

15

Unaided discrimination was 100 percent bilaterally.  The 
assessment was normal hearing in the left ear and mild/slight 
sensorineural impairment at 6000 hertz in the right ear.  




On the most recent VA audiometric examination in March 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
10
10
15
15
15

Speech recognition scores, using the Maryland CNC test, were 
96 percent in each ear.  No evidence of hearing loss in 
either ear was found.  

The preponderance of the evidence indicates that the veteran 
does not currently have hearing loss in either ear as defined 
by 38 C.F.R. § 3.385.  The November 2003 VA audiogram showed 
bilateral hearing loss disability; however, three subsequent 
audiograms show that hearing loss by VA standards is not 
present.  The July 2004 VA examiner reviewed the claims 
folder and acknowledged that hearing loss was shown in 
November 2003; however, he noted that no validity testing was 
evident on that audiogram.  His findings are considered to be 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).    

Subsequent to November 2003, there have been repeated 
audiograms showing that the veteran does not have bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385, and 
the validity of the November 2003 audiogram is questionable.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran does not have hearing loss in 
accordance with 38 C.F.R. § 3.385; therefore, service 
connection is not warranted.  A current disability is a 
cornerstone of a service connection claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  The 
preponderance of the evidence is against the claim and there 
is no 



doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The claim for service connection for bilateral hearing loss 
disability is reopened based on new and material evidence.

Service connection for bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


